Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application	
Claims 1-4, 8, 9, 12, 14, 22, 26, 28, 33, 34, 36, 52, 55, 68, 69 and 92-102 are pending. Claims 36, 52, 55, 68 and 69 are withdrawn.	
 Claims 1-4, 8, 9, 12, 14, 22, 26, 28, 33, 34 and 92-102 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. 
Claims 1-4, 8, 9, 12, 14, 22, 26, 28, 33, 34 and 92-102 are rejected under 35 U.S.C. 103 as being unpatentable over Hindson I (US20140378349) in view of Hindson II (WO2014124336; .
Hindson I teach methods comprising nucleic acid analysis comprising contacting sample with multifunctional beads in individual partitions, wherein the multifunctional beads comprise sample index sequences as well as barcodes. They further teach incorporation of the barcoded sequences into the target sequences within the partitions (e.g. para 0004-0006, pg. 1; para 0097, pg. 8-9; para 0149, pg. 15-16; para 0255-0259, pg. 32-33; Fig. 1B).
Hindson I teach the sample index is a type of barcode (e.g. para 0163, pg. 18; para 0307, pg. 40) and that barcode sequence comprising about 2 to about 20 nucleotides in length (e.g. para 0168, pg. 18-19).
Hindson I teach the barcode sequence and the sample index sequence facilitate identification of an individual nucleic acid molecule, as the barcode serves as a molecular tag and the sample index serves as a sample tag, wherein a sample index is different for each sample (e.g. para 0298, pg. 39; para 0417, pg. 55). Hindson I also teach the sample index can be added to a sample of target nucleic acid molecules at the same time as the barcode (e.g. para 0311, pg. 40). Hindson I also teach the sample index and barcode are on the same sequence (e.g. para 0321, pg. 42).Furthermore, Hindson I teach the sample index/barcode sequence is unique and facilitates tracking sample through a process (e.g. para 0163, pg. 18). Furthermore, Hindson I teach beads are associated with multiple copies of the same sample index/barcode sequence which uniquely identify the bead (e.g. para 0167, pg. 18).
Furthermore, Hindson I teach that the partitions are droplets, reaction wells of a multiwell plate, microwells or nanowells (e.g. para 0096, pg. 8; para 0414, pg. 54). 

Furthermore, Hindson I teach their method is used for chromosomal analysis, wherein the method comprises fragmenting chromosomes and co-partitioning with tag sequences, wherein the fragments are at least 10 kb in length (e.g. para 0380, pg. 50; para 0409-412, pg. 53-54).
 Furthermore, Hindson I disclose an embodiment of analysis of different chromosomes (e.g. para 0438,pg. 57).
Hindson I teach distribution ratio of chromosomal fragments in reaction volumes equivalent to one or less fragment per droplet based on limiting dilution, wherein frequency of distribution follows a Poisson distribution resulting in fewer than 20 % droplets comprise one nucleic acid sequence and a low number of droplets comprising more than one fragment (e.g. para 0190, pg. 21; para 0413,pg. 54).
Furthermore, Hindson I depict an embodiment wherein the majority of droplets are empty (e.g. Example 6, para 0453, pg. 60; Fig. 6A and 6B).
 Hindson I further teach generating multiple copies of a first set of chromosomal fragments to allow overlapping coverage of a chromosomal sample; tagging the first fragments by amplification using barcoded beads to yield collections of tagged fragments (e.g. para 0409- 0411, pg. 53-54; chromosomal fragment or whole chromosome is fragmented as in para 0412, pg. 54; para 0413-0417, pg. 54-55; Fig. 39).
Furthermore, Hindson I teach their method is used to process multiple chromosomes from one cell (e.g. para 0435, pg. 57).

 The instant disclosure teaches the term "stochastic barcode" can refer to a polynucleotide sequence comprising labels and can be used to quantify targets within a sample (e.g. para 0073, pg. 19, instant specification). Therefore, art is applied that meets the requirements of these features.
Hindson I teach labelling sample nucleic acid with sample index sequences as well as barcodes(e.g. para 0097, pg. 8-9; beads are pre-functionalized with barcodes and sample indexes as in para 0149,pg. 15-16) wherein both labels are added to the sample nucleic acid at the same time (e.g. para 0311, pg. 40). 
Hindson I also teach the sample index and barcode are on the same sequence (e.g. para 0321, pg. 42).
 Furthermore, Hindson I teach the barcode sequence and the sample index sequence facilitate identification of an individual nucleic acid molecule, as the barcode serves as a molecular tag and the sample index serves as a sample tag (e.g. para 0298, pg. 39; para 0417, pg. 55). 
Therefore, as Hindson I also teach chromosomal analysis, wherein the method comprises fragmenting chromosomes and co-partitioning with tag sequences, wherein the fragments are at least 10 kb in length (e.g. para 0380, pg. 50; para 0409-412, pg. 53-54), it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson comprising chromosomal analysis comprising tagging chromosome fragments in partitions to include labeling the chromosome sample with a sample index, i.e. chromosome label, and a barcode, i.e. molecular label, as taught in another 
Therefore, Hindson I make obvious the embodiment wherein the sample index is a “chromosome label” and the barcode is a “molecular label”. 
Therefore, as Hindson I teach chromosomal analysis in partitions comprising tags as well as fragment distribution equivalent to one or less fragment per droplet, Hindson I render obvious the limitations: a method comprising: providing a sample comprising copies of a first target chromosome; partitioning the sample into a plurality of partitioned samples as recited in claim 1.
Therefore, as Hindson I also teach generating multiple copies of a first set of chromosomal fragments to allow overlapping coverage of a chromosomal sample; tagging the first fragments by amplification using barcoded beads to yield collections of tagged fragments (e.g. para 0409- 0417, pg. 53-55; Fig. 39), they render obvious the limitations:  barcoding copies of the first target chromosome in the plurality of partitioned samples using a first plurality of barcodes, wherein each of the first plurality of barcodes comprises a first chromosome label and a first molecular label and using the first chromosome label and the first molecular label as recited in claim 1. 
Regarding claim 33:
Hindson I teach a sample index is different for each sample (e.g. A different sample index can be included in sequencer-ready products generated from each different sample. 
Hindson I also teach their method is used to process multiple chromosomes from one cell (e.g. para 0435, pg. 57).
Furthermore, Hindson I disclose an embodiment of analysis of different chromosomes (e.g. para 0438,pg. 57).
 Furthermore, the instant disclosure teaches the term "stochastic barcode" can refer to a polynucleotide sequence comprising labels and can be used to quantify targets within a sample (e.g. para 0073, pg. 19, instant specification).
 Therefore, Hindson I render obvious the limitations: wherein the sample comprises copies of a second target chromosome, wherein the first and second target chromosomes are different chromosomes, and the method further comprising:
barcoding copies of the second target chromosome in the plurality of partitioned samples using a second plurality of stochastic barcodes, wherein each of the second plurality of stochastic barcodes comprises a second chromosome label and a second molecular label, and wherein the first chromosome labels of the first plurality of stochastic barcodes and the second chromosome labels of the second plurality of stochastic barcodes differ by at least one nucleotide; and identifying using the second chromosome label and the second molecular label as required by claim 33.
Furthermore, as Hindson I disclose analysis wherein a sample comprises multiple copies of chromosomal fragments (e.g. para 0409-0417, pg. 53-55; Fig. 39) and the nucleic acid content of a single cell, which comprises multiple chromosomes (e.g. para 0435; para 0438, pg. claim 34.
Furthermore, Hindson I render obvious the limitation: the method further comprising: for each of the n target chromosomes in the plurality of partitioned samples, barcoding copies of the nth target chromosome using a nth plurality of stochastic barcodes,
wherein each of the nth plurality of stochastic barcodes comprises a nth chromosome label and a nth molecular label, and wherein the first chromosome labels of the first plurality of stochastic barcodes and the nth chromosome labels of the nth plurality of stochastic barcodes differ by at least one nucleotide; identifying using the nth chromosome label and the nth molecular label as recited in claim 34.
Regarding the limitations: “wherein the partitioning occurs prior to any fragmentation step; fragmenting the copies of the first target chromosome in the plurality of partitioned samples to generate fragmented copies of the first target chromosome” as recited in claim 1:
Regarding the limitations: “wherein the fragmenting comprises fragmenting the first and second target chromosomes in the plurality of partitioned samples to generate fragmented copies of the first and second target chromosomes” as recited in claim 33:
Regarding the limitations: “wherein the fragmenting comprises fragmenting each of the n target chromosomes in the plurality of partitioned samples to generate fragmented copies of each of the n target chromosomes” as recited in claim 34:
As noted above, Hindson I teach their method is used for chromosomal analysis, wherein the method comprises fragmenting and co-partitioning chromosomes with tag 
It is further noted that Hindson II (WO2014124336) also teach methods comprising encapsulation of target molecules of interest, including chromosomes. Specifically, Hindson II teach it is known in the art to encapsulate whole chromosomes (e.g. para 0070-0077, pg. 9-10; the polynucleotide is a chromosome as in para 0074, pg. 10; para 0084-0088, pg. 11-12).
 Regarding partitions, Hindson II teach preferred examples using capsules. However, Hindson II also teach that other types of partitions are included in their embodiments (e.g. A partition may be, for example, a well, a microwell, a hole, a droplet (e.g., a droplet in an emulsion), a continuous phase of an emulsion, a test tube, a spot, a bead (e.g., a gel bead, a paraffin bead, a wax bead), a capsule, or any other suitable container for sequestering one fraction of a sample or a species as in para 00122 -00124, pg. 16-17).
 Furthermore, Hindson II teach that a partition may comprise any type of species including a polynucleotide isolated from a cell. Furthermore, Hindson II teach target polynucleotides that are partitioned are then subjected to further processing, including fragmenting and barcoding(e.g. para 0070-0077, pg. 9-10;  In some cases, a species is a polynucleotide isolated from a cell. For example, in some cases polynucleotides (e.g., genomic DNA, RNA, etc.) is isolated from a cell utilizing any suitable method (e.g., a commercially available kit). The polynucleotide may be quantified. The quantified polynucleotide may then be partitioned into a plurality of partitions as described herein… The partitioned polynucleotides may then be treated according to any suitable method known in the art or 
 Furthermore, Hindson II teach generating polynucleotide fragments comprising at least 10kb to 500kb in length (e.g. para 0181-0182, pg. 35-36).
Furthermore, Hindson II teach different embodiment of partitioning barcodes (e.g. para 0191-0204, pg. 38-43). Hindson II teach methods comprising altering barcode densities within each partition, such that a partition comprises at least 104 labels, is known in the art (e.g. Barcodes may be partitioned at a particular density. For example, barcodes may
be partitioned so that each partition contains about 1, 5, 10, 50, 100, 1000, 10000, 20,000, 30,000… barcodes per partition as in para 0194,pg. 39-40; para 0194-0196,pg. 39-41; as will
be appreciated, any of the above-described different numbers of barcodes may be
provided with any of the above-described barcode densities per partition, and in any of
the above-described numbers of partitions as para 0198,pg. 42).
Furthermore, Hindson II teach different embodiments of partitioning target species with different barcode densities (e.g. para 0137, pg. 22).
Therefore, as both Hindson I and Hindson II teach chromosomal analysis, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson I comprising chromosomal analysis comprising tagging chromosome fragments in partitions to include partitioning chromosomes prior fragmenting and barcoding as taught by Hindson II  in a partition that is a droplet as taught in another embodiment of Hindson II because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their 
Therefore, the combined teachings of Hindson I and Hindson II render obvious the requirement of partitioning chromosomes prior to fragmenting and barcoding as required by claims 1, 33 and 34.
The combined teachings of Hindson I and Hindson II make obvious a method of chromosomal analysis comprising barcoding chromosomal fragments from multiple chromosomes using beads comprising a sample tag, i.e. chromosome label, wherein each sample index is different for each sample, and a molecular tag, i.e. molecular label.
 Furthermore, Hindson I disclose a method wherein nucleic acid sequences are distributed in droplets by a Poisson distribution, resulting in less than 20% droplets comprise one nucleic acid sequence(e.g. para 0190, pg. 21-22; para 0413, pg. 54) and the majority of the remaining droplets are empty(e.g. FIG. 6B, shows only positive functionalized gel beads. Many nonfluorescent droplets are generated indicating empty droplets, which do not contain either gel bead and/or oligonucleotide as in Example 6, para 0453, pg. 60; Fig. 6A and 6B).
However, the combined teachings of Hindson I and Hindson II do not expressly teach the limitation: at most 0.1% of the plurality of partitioned samples comprise two copies of the first target chromosome as required by claim 1.
 Furthermore, the combined teachings of Hindson I and Hindson II do not expressly teach stochastic barcoding as recited in claims 1, 12, 13, 17, 26, 33, 34, 98 and 99.
Furthermore, the combined teachings of Hindson I and Hindson II do not expressly teach providing stochastic barcodes  wherein the chromosome labels are the same within a first 2 unique molecular label sequences as required by claim 1.
Regarding distribution of chromosomes in droplets as required by claims 1, 33 and 34:
Hindson I disclose a method wherein nucleic acid sequences are distributed in droplet by limiting dilution following a Poisson distribution, resulting in less than 20% droplets that comprise one nucleic acid sequence(e.g. With limiting dilution, the partitions (e.g., droplets) may contain on average at most one oligonucleotide sequence per partition. This frequency of distribution at a given sequence-bead dilution follows Poisson distribution para 0190, pg. 21-22).
Furthermore, Hindson I teach an embodiment of Poisson distribution wherein the majority of the remaining droplets are empty (e.g. FIG. 6B, shows only positive functionalized gel beads. Many nonfluorescent droplets are generated indicating empty droplets, which do not contain either gel bead and/or oligonucleotide as in Example 6, para 0453, pg. 60; Fig. 6A and 6B).
Furthermore, Hindson I teach an embodiment of distributing chromosome targets by limiting dilution (e.g. In some cases, the first fragments may be separated so that reaction volumes contain one or fewer first fragments. This is typically accomplished by providing the fragments in a limiting dilution in solution, such that allocation of the solution to different reaction volumes results in a very low probability of more than one fragment being deposited into a given reaction volume as in para 0413, pg. 54).

Therefore, as Hindson I teach different embodiments of distribution of nucleic acids among droplets by limiting dilution and both Hindson I and Hindson II tech distributing target molecules among a population of partitions, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson I and Hindson II wherein target chromosomes are distributed by limiting dilution (e.g. para 0413, pg. 54, Hindson I) and to include embodiments wherein nucleic acid sequences are distributed in droplets by limiting dilution following a Poisson distribution, resulting in less than 20% droplets comprise one nucleic acid sequence (e.g. para 0190, pg. 21-22, Hindson I) and the majority of the remaining droplets are empty (e.g. FIG. 6B, Hindson I) because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising tagging chromosomal samples.
Therefore, the combined teachings of Hindson I and Hindson II render obvious embodiments of distributing of target chromosomes by limiting dilution following Poisson distribution.
 Like Hindson I, Samuels et al. disclose encapsulation of target nucleic acid in droplets by Poisson distribution (e.g. para 0143,pg. 8).
Furthermore, Samuels et al. teach encapsulating exactly one chromosome in each individual droplet is known in the art (e.g. Barcoding of single chromosomes can be performed 
 Furthermore, prior to the effective filing date of the claimed invention, Link teaches distribution of nucleic acids among droplets by Poisson distribution, wherein the population of droplets comprising two or more nucleic acids per droplet can be adjusted according a Poisson equation that calculates NAT< 2 (e.g. In particular embodiments, the sample concentration should be dilute enough that most of the compartments contain no more than a single nucleic acid with only a small statistical chance that a compartment will contain two or more molecules. The parameters which govern this relationship are the volume of the compartment and the concentration of nucleic acid in the sample solution. The probability that a compartment will contain two or more nucleic acid (NAT< 2) can be expressed as:
NAT< 2 = 1- {1+[NAT]x V} x e-(NAT) x V where "[NAT]" is the concentration of nucleic acid in units of
number of molecules per cubic micron (μm3), and V is the volume of the compartment in units of μm3. It will be appreciated that NAT< 2 can be minimized by decreasing the concentration
of nucleic acid in the sample solution as in para 0279,pg. 33).
 Therefore, as Hindson I, Hindson II, Samuels et al. and Link all teach distribution of target species among droplets and Hindson I, Samuels et al. and Link teach using Poisson statistics to optimize distribution of nucleic acids, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of the combined teachings of Hindson I  and Hindson II wherein target chromosomes are distributed by limiting dilution including distribution by limiting dilution following a Poisson distribution, resulting in less than 20% droplets comprise one nucleic acid sequence and the majority of the 
 It is further noted that adjusting target nucleic acid distribution among partitions is considered a result-effective variable. See MPEP 2144.05. II. B. There is a Motivation to Optimize Result-Effective Variables.
 Therefore, as the target distribution among partitions can be optimized, this requirement is not considered inventive.
 Therefore, also considering that adjusting target distribution among partitions is not inventive,  the combined teachings of Hindson I, Hindson II, Samuels et al. and Link render obvious the limitations: wherein upon partitioning, at most 20% of the plurality of partitioned samples comprises only one copy of the first target chromosome, at most 0.1% of the plurality of partitioned samples comprise two copies of the first target chromosome, and each of the remainder of the plurality of partitioned samples comprises no copy of the first target chromosome as recited in claim 1.
Therefore, the combined teachings of Hindson I, Hindson II, Samuels et al. and Link render obvious the limitations: wherein upon partitioning, at most 20% of the plurality of claim 33.
Therefore, the combined teachings of Hindson I, Hindson II, Samuels et al. and Link render obvious the limitations: wherein, for each of the n target chromosomes, after the partitioning, at most 20%  of the plurality of partitioned samples are expected to comprises only one copy of the nth target chromosome, at most 0.1% of the plurality of partitioned samples comprise two copies of the nth target chromosome, and each of the remainder of the plurality of partitioned samples is expected to comprise no copy of the nth target chromosome as required by claim 34.
Regarding the requirement of providing stochastic barcodes wherein the chromosome labels are the same within a plurality of stochastic barcodes; wherein the first chromosome labels between each of the plurality of partitioned samples are different from each other, and wherein the first molecular labels among the first plurality of stochastic barcodes within each of the plurality of partitioned samples comprise at least 102 unique molecular label sequences as required by claim 1 as well as the requirement of stochastic barcoding as recited in claims 1, 12, 13, 17,26, 33, 34,98 and 99:
Regarding the limitations: “wherein stochastically barcoding the copies of the first target chromosome comprises hybridizing the plurality of stochastic barcodes to the fragmented copies of the first target chromosome to generate labeled fragments of the copies of the first target chromosome” as required by claim 1: 
claim 33: 
Regarding the limitations: “and wherein stochastically barcoding the copies of the n™ target chromosome comprises: hybridizing the plurality of stochastic barcodes to the fragmented copies of each of the n target chromosomes to generate labeled fragments of the copies of each of the n target chromosomes” as required by claim 34: 
As noted above, Hindson I teach multifunctional beads, each bead comprising a composite label comprising a barcode that identifies a sample associated with a partition, i.e. sample index, as well as a molecular barcode. Hindson I teach the barcode sequence and the sample index sequence facilitate identification of an individual nucleic acid molecule, as the barcode serves as a molecular tag and the sample index serves as a sample tag (e.g. Entire Hindson reference and especially  para 0298, pg. 39; para 0417, pg. 55). Furthermore, Hindson I teach their method is used for chromosomal analysis, wherein the method comprises fragmenting chromosomes and co-partitioning with tag sequences, wherein the fragments are at least 10 kb in length (e.g. para 0380, pg. 50; para 0409-412, pg. 53-54).
Furthermore, Hindson II teach that a partition may comprise any type of species including a polynucleotide isolated from a cell. Furthermore, Hindson II teach target polynucleotides that are partitioned are then subjected to further processing, including fragmenting and barcoding(e.g. para 0070-0077, pg. 9-10;  In some cases, a species is a polynucleotide isolated from a cell. For example, in some cases polynucleotides (e.g., genomic 
 Furthermore, Hindson II teach generating polynucleotide fragments comprising 500kb in length (e.g. para 0181-0182, pg. 35-36).
Therefore, as both Hindson I and Hindson II teach chromosomal analysis and Hindson I also teach methods comprises co-partitioning fragmented chromosomes with tag sequences, wherein the fragments are at least 10 kb in length (e.g. para 0380, pg. 50; para 0409-417, pg. 53-55) and Hindson II teach generating polynucleotide fragments comprising 500kb in length (e.g. para 0181-0182, pg. 35-36) , it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson I  and Hindson II comprising chromosomal analysis comprising partitioning chromosomes prior fragmenting and barcoding  in droplets and to include providing target chromosomal fragments ranging in length of 10kb to 500kb because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising tagging chromosomal samples.
Therefore, the combined teachings of Hindson I and Hindson II render obvious a method comprising barcoding chromosomes with composite barcodes comprising a sample index is a 
Regarding the requirement of stochastic barcoding:
Prior to the effective filing date of the claimed invention, Fodor et al. teach methods of stochastic labeling of individual molecules of one or more targets. Labelling is based on individual occurrences, i.e. individual occurrences of the same target are marked by attachment of a different label to different occurrences. Labelling comprises covalent attachment of label-tag oligonucleotides to different targets, wherein the label-tags are captured from a large, non-depleting reservoir of labels. The labelled targets are optionally amplified, and then detected by probe hybridization and counted (e.g. para 0011-0012, pg. 2; para 0102-0106, pg. 9-10; claim 1).
 Fodor et al. teach stochastic labeling to measure copy number of chromosomes (e.g. para 0103, pg. 9-10; para 0142, pg. 14; para 0197, pg. 22).
Furthermore, Fodor et al. teach their methods facilitate stochastically labelling 360,000 different fragments of the human genome (e.g. para 0113, pg. 11).
	Fodor et al. also teach the merits of assigning two labels to each target (e.g. In some aspects the probability that any two targets are labeled with the same label may be decreased by using two or more labeling steps. For example, a first labeling step where each target has a label selected from a set of labels followed by a second labeling set using the same set of labels.
The first labeling event will be independent of the second so the probability that the first and second labeling events will both be the same in two independent targets is the product of
2 as in para 0136, pg. 14).	
 Like Fodor et al., Fan et al. teach stochastic labelling of target nucleic acids (e.g. entire Fan reference and especially abstract). 
Furthermore, like Hindson I, Fan et al. teach using multifunctional beads, each bead comprising a composite label comprising different labels associated with particular entities of interest. Specifically, Fan et al. teach using stochastic labels, each label comprising one label to identify a sample, i.e. a sample index, and a molecular barcode, wherein the sample index differs between two samples but is identical for a set of molecular barcodes (e.g. The sample index region may be used to determine the source of the molecule region. The sample index region may be used to determine from which sample the molecule region originated from. The sample index region may be used to differentiate molecule regions from two or more different samples. The label region may be used to confer a unique identity to identical molecule regions originating from the same source. The label region may be used to confer a unique identity to identical molecule regions originating from the same sample as in para 0112, pg. 17; para 00118, pg. 20; para 00252, pg. 63-64; Fig. 67).
 Furthermore, Fan et al. teach embodiments wherein beads comprising 100,000 oligonucleotides wherein the molecular barcode is different for two or more oligonucleotides on the solid support (e.g. para 00248, pg. 61-62). Furthermore, Fan et al. teach a plurality of molecular barcodes comprises 100,000 different molecular barcodes (e.g. para 00270, pg. 69).

 	It is further noted that Fan et al. teach embodiments comprising labelling chromosomes (e.g. to monitor chromosomal abnormalities as in para 00479-00480, pg. 128-129).
Therefore, although Fan et al. do not expressly teach the process by which chromosomes are labeled, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Fan comprising labelling chromosomes to include labeling using beads comprising composite labels wherein a first label, i.e. sample index,  indicates the sample, i.e. chromosome, and the second label indicates the individual molecule, wherein a sample index that is the same within a given sample but comprises different molecular barcodes, as taught in one embodiment of Fan and to include providing 100,000 different molecular barcodes as taught in another embodiment of Fan and to include labeling  by hybridizing labels to target nucleic acids and pooling the tagged nucleic acids prior to furthering processing, including amplification and sequencing as taught in another embodiment of Fan because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising labelling chromosomal samples.
 it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to combine the teachings of Fodor et al. comprising stochastic labeling of multiple chromosomes to facilitate measurement of copy number to include using beads comprising stochastic labels comprising a sample index that is the same within a given sample but comprises different molecular barcodes, wherein the molecular barcodes comprises 100,000 different molecular barcodes and wherein labeling comprises hybridization of label  to target and pooling labeled target prior to further analysis, such as amplification and sequencing  as taught by Fan et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of stochastic labelling chromosomal fragments for further analysis.  Furthermore, Fodor et al. teach the merits of using two labels for their stochastic method (e.g. para 0136, pg. 14).
Furthermore, as Hindson I, Hindson II, Fodor et al. and Fan et al. all teach labelling chromosomes, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of the combined teachings of Hindson I, Hindson II, Samuels et al. and Link comprising partitioning and fragmenting target chromosomes and subsequently barcoding fragmented copies of chromosomes with a chromosomal label and a molecular label wherein exactly one chromosome resides in each of a select population of droplets  to include stochastic labeling of multiple chromosomes as taught by Fodor et al. and Fan et al. because a skilled artisan would have recognized substituting one 
 	Therefore, the combined teachings of Hindson I, Hindson II,  Samuels et al., Link, Fodor et al. and Fan et al. render obvious the limitations: stochastically barcoding the copies of the first target chromosome in the plurality of partitioned samples using a first plurality of stochastic barcodes, wherein each of the first plurality of stochastic barcodes comprises a first chromosome label and a first molecular label, wherein the first plurality of the stochastic barcodes is associated with a solid support, wherein the first chromosome labels of the first plurality of stochastic barcodes on the solid support within a partitioned sample are substantially the same, wherein the first chromosome labels between each of the plurality of partitioned samples are different from each other, and wherein the first molecular labels among the first plurality of stochastic barcodes within each of the plurality of partitioned samples comprise at least 102 unique molecular label sequences; and estimating the copy number of the first target chromosome in the sample using the first chromosome label and the first molecular label as required by claim 1.
Furthermore, as Fan et al. teach stochastically labeling comprises hybridizing labels to target nucleic acids, i.e. mRNA, and pooling the tagged nucleic acids prior to furthering processing, including reverse transcription, amplification and sequencing(e.g. para 00575, para 00577, pg. 167), the combined teachings of Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. render obvious the limitations: wherein stochastically barcoding the copies of claim 1. 
Furthermore, as Fodor et al. and Fan et al. both teach stochastically labeling using two labels, the combined teachings of Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. render obvious the limitations: stochastically barcoding the copies of the second target chromosome in the plurality of partitioned samples using a second plurality of stochastic barcodes, wherein each of the second plurality of stochastic barcodes comprises a second chromosome label and a second molecular label, and wherein the first chromosome labels of the first plurality of stochastic barcodes and the second chromosome labels of the second plurality of stochastic barcodes differ by at least one nucleotide; and estimating the copy number of the second target chromosome in the sample using the second chromosome label and the second molecular label as recited in claim 33.
Furthermore, the combined teachings of Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. render obvious the limitations: wherein stochastically barcoding the copies of the second target chromosome comprises hybridizing the plurality of stochastic barcodes to the fragmented copies of the second target chromosome to generate labeled fragments of the copies of the second target chromosome as required by claim 33. 
Furthermore, the combined teachings of Hindson I, Hindson II,  Samuels et al., Link, Fodor et al. and Fan et al. render obvious the limitations: stochastically barcoding the copies of the nth target chromosome using a nth plurality of stochastic barcodes,
claim 34.
Furthermore, the combined teachings of Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. render obvious the limitations: and wherein stochastically barcoding the copies of the n™ target chromosome comprises: hybridizing the plurality of stochastic barcodes to the fragmented copies of each of the n target chromosomes to generate labeled fragments of the copies of each of the n target chromosomes as required by claim 34. 
Regarding claims 2-4:
Hindson I teach distribution ratio of chromosomal fragments in reaction volumes equivalent to one or less fragment per droplet (e.g. In some cases, the first fragments may be separated so that reaction volumes contain one or fewer first fragments. This is typically accomplished by providing the fragments in a limiting dilution in solution, such that allocation of the solution to different reaction volumes results in a very low probability of more than one fragment being deposited into a given reaction volume as in para 0413,pg. 54).
In a different embodiment, Hindson I teach limiting dilution by following a Poisson distribution to yield one nucleic acid per partition, wherein about 6-50% of partitions comprise one or fewer nucleic acid entities (e.g. para 0190,pg. 21-22).

 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson I comprising distribution of chromosomal fragments in partitions by limiting dilution to include following Poisson distribution to yield  about 6-50% of partitions comprising one or fewer nucleic acid molecules as taught in another embodiment of Hindson I because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising diluting chromosomal samples in partitions.
 Furthermore, as Hindson I, Hindson II, Fodor et al. and Fan et al. all teach chromosomal analysis, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. to include chromosomal analysis comprising partitioning chromosomal fragments as taught by Hindson I  and to include partitioning the target molecules according to users’ choice, wherein partitioning comprises altering the volume of individual partitions and  number of unique species per partition as taught by Hindson II  because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising tagging chromosomal samples.
claims 2-4.
Furthermore, as Hindson I teach that the partitions are droplets, microwells or wells of a multiwell plate (e.g. para 0096, pg. 8), the combined teachings of Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. render obvious the limitation: method of claim 1, wherein each of the plurality of partitioned samples is disposed in a well of a plurality of wells of a substrate as recited in claim 8.
Furthermore, the combined teachings of Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. render obvious the limitation: method of claim 1, wherein each of the plurality of partitioned samples is in a droplet in an emulsion as recited in claim 9.
Hindson I teach chromosomal analysis comprising fragmenting whole chromosomes into a set of large chromosomal fragments (e.g. 3904 and 3906 of Fig. 39) and tagging multiple copies of chromosomal fragments to allow overlapping coverage to facilitate analysis of a chromosomal sample, yielding a collection of indexed chromosomal fragments (e.g. 3914 and 3916 of Fig. 39; para 0409-0417, pg. 53-55; Fig. 39).
Therefore, the combined teachings of Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. render obvious claim 12.
Furthermore, as Hindson I and Hindson II teach analysis of target chromosomes ranging in lengths of 10kb to 500kb, the combined teachings of Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. render obvious claim 14.
	Furthermore, Hindson I teach beads are associated with multiple copies of the same sample index/barcode sequence which uniquely identify the bead (e.g. para 0097, pg. 8-9; 
As Hindson I teach sample index is a type of barcode (e.g. In some cases, a unique identifier may be useful for sample indexing as in para 0163, pg. 18; para 0307, pg. 40) and that barcode sequence comprising about 2 to about 20 nucleotides in length (e.g. para 0168, pg. 18-19), the combined teachings of Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. render obvious claim 22.
Furthermore, as Hindson I teach determining sequences of barcoded fragments of indexed collections (e.g. para 0409-0417, pg. 53-55; Fig. 39), the combined teachings of Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. render obvious claim 26.
Furthermore, as Hindson I teach their method is used for analysis of multiple chromosomes from one cell (e.g. para 0435, pg. 57), the combined teachings of Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. render obvious claim 28. 

Regarding claims 92-94, 96 and 97:
As noted above, the teachings of Hindson I render obvious the requirement of a “chromosome label”, i.e. the sample index of Hindson, and a “molecular label”, i.e. the barcode of Hindson. It is further noted that Hindson I teach barcode libraries containing at least 106 different barcodes is known in the art (e.g. para 0247, pg. 30-31).
6 labels, is known in the art (e.g. Barcodes may be partitioned at a particular density. For example, barcodes may
be partitioned so that each partition contains about 1, 5, 10, 50, 100, 1000, 10000, 20,000, 30,000… 8000000, 9000000, 10000000, 20000000, 50000000, 100000000, or more barcodes per partition as in para 0194,pg. 39-40; para 0194-0196,pg. 39-41; as will be appreciated, any of the above-described different numbers of barcodes may be provided with any of the above-described barcode densities per partition, and in any of the above-described numbers of partitions as para 0198,pg. 42).
 Therefore, the combined teachings of Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. render obvious claims 92 and 93.
Furthermore, as Hindson I teach analysis of human samples, of cancer samples, and of different chromosomes from a cell sample (e.g. para 0253, pg. 32; para 0435, para 0438, pg. 57), the combined teachings of Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. render obvious claims 94, 96 and 97.


Regarding claim 95:
As noted above, the teachings of Hindson I render obvious the requirement of a “chromosome label”, i.e. the sample index of Hindson, and a “molecular label”, i.e. the barcode of Hindson.
 It is further noted that Hindson I teach barcode libraries containing at least 106 different barcodes is known in the art (e.g. para 0247, pg. 30-31, Hindson I); that Hindson II teach methods comprising altering barcode densities within each partition, such that a partition 6 labels, is known in the art (e.g. para 0198,pg. 42); and that Fan et al. teach providing a collection of stochastic labels comprising 100,000 different molecular barcodes is known in the art(e.g. para 00270, pg. 69, Fan).
Therefore, as noted above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of the combined teachings of Hindson I, Hindson II, Samuels et al. and Link to include stochastic labeling of multiple chromosomes to facilitate measurement of copy number as taught by Fodor et al. and to including a stochastic labels comprising a plurality of different molecular barcodes as taught by Fan et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of comprising generating tagged chromosomal fragments for further analysis. Furthermore, a skilled artisan would have recognized substituting one barcoding technique with the stochastic method of Fodor would yield the predictable outcome comprising a method comprising generating tagged chromosomal fragments for further analysis.  Furthermore, Fodor et al. teach the merits of using two labels for their stochastic method (e.g. para 0136, pg. 14).
Therefore, the combined teachings of Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. render obvious the requirement of providing libraries of 106 different barcodes as taught by Hindson I and Hindson II wherein the different libraries are used for stochastic barcoding as taught by Fodor et al. and Fan et al.
Therefore, the combined teachings of Hindson I, Hindson II, Samuels et al., Link and Fodor et al. render obvious claim 95.	
claims 98 and 99.
Regarding claims 100-102:
 As noted above, the combined teachings of Hindson I and Hindson II render obvious a method for chromosomal analysis, wherein the method comprises partitioning and fragmenting chromosomes, wherein chromosomes are co-partitioned with tag sequences.
Furthermore, Hindson I teach chromosomal fragments are at least 10 kb in length (e.g. para 0380, pg. 50; para 0409-412, pg. 53-54).
Furthermore, Hindson II teach generating polynucleotide fragments comprising at least 10kb to 500kb in length (e.g. para 0181-0182, pg. 35-36).
Furthermore, Hindson II teach that a partition may comprise any type of species including a polynucleotide isolated from a cell. Furthermore, Hindson II teach target polynucleotides that are partitioned are then subjected to further processing, including fragmenting and barcoding (e.g. para 0070-0077, pg. 9-10; para 00126, pg. 18).
Furthermore, Hindson II teach different embodiments of partitioning barcodes (e.g. para 0191-0204, pg. 38-43). Furthermore, Hindson II teach methods comprising altering barcode densities within each partition, such that a partition comprises at least 106 labels, is known in the art (e.g. para 0194-0196, pg. 39-41; as will be appreciated, any of the above-described 
Furthermore, Hindson II teach different embodiments of partitioning target species with different barcode densities (e.g. para 0137, pg. 22).
Therefore, as both Hindson I and Hindson II teach chromosomal analysis, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. comprising chromosomal analysis comprising tagging chromosome fragments in partitions wherein the fragments are at least 10 kb in length to include partitioning chromosomes prior fragmenting and barcoding in droplets, wherein fragmenting comprises generating polynucleotide fragments comprising 10kb to 500kb in length as taught by Hindson II because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising tagging chromosomal samples.
Therefore, the combined teachings of Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. render obvious claim 100.
Furthermore, as both Hindson I and Hindson II teach partitioning target species with barcode populations, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. comprising chromosomal analysis comprising tagging 6 labels as taught by Hindson II because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising tagging chromosomal samples.
Therefore, the combined teachings of Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. render obvious claim 101.
Furthermore, as Hindson I teach analysis of human samples, of cancer samples, and of different chromosomes from a cell sample (e.g. para 0253, pg. 32; para 0435, para 0438, pg. 57) and Fodor et al. teach their methods facilitate stochastically labelling 360,000 different fragments of the human genome (e.g. para 0113, pg. 11), the combined teachings of Hindson I, Hindson II, Samuels et al., Link, Fodor et al. and Fan et al. render obvious claim 102.

	Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Applicants argue that the combined teachings of the previously cited art, and in particular Hindson I, do not meet the requirements of the new limitations recited in the instant claims.

As noted above, the teaching of Hindson et al. (WO2014124336; filed 07 February 2014), i.e. Hindson II, is applied to meet the requirements of partitioning chromosomes prior to fragmenting and barcoding as required by claims 1, 33, and 34. 
Furthermore, it is noted that the teaching of Fan et al. is also applied in the current rejections to meet the requirements of stochastically barcoding copies of target chromosomes comprising hybridizing a plurality of stochastic barcodes to fragmented copies of a chromosome.


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAHANA S KAUP/Primary Examiner, Art Unit 1639